DETAILED ACTION
This notice of allowance is in response to communications filed 11 December 2020 for application 15/454,373 in which claims 1, 9, 12, and 16 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged, with priority document EP16159645, now EPO patent grant EP3217400. Related patent grant by JPO is JP6494009.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search and examination of the present application, and light of the following: the prior art made of record, Claims 1-17 are allowed.
The cited prior arts do not teach or fairly suggest the following limitations:
A pollution estimation system for estimating pollution level caused by exhaust gas of motor vehicles, the system comprising: 
- an acoustic sensor interface arranged to obtain use-data from connected lighting devices having an acoustic sensor comprising an audio sample of a motor vehicle sound in an area, the connected lighting devices and/or the acoustic sensor comprising identifying information; 
- a processor comprising a trained exhaust gas model circuit arranged to receive as input the audio sample of the use-data and to apply a trained exhaust gas model to the received audio sample to produce an estimated pollution level caused by exhaust gas of motor vehicles associated with the received audio sample, wherein the trained exhaust gas model comprises a plurality of parameters and an algorithm configured to apply the plurality of parameters to the audio sample input; 
- wherein the trained exhaust gas model has been obtained by training an exhaust gas model on multiple training items using a machine learning algorithm, the multiple training items comprising multiple audio samples of motor vehicle sounds obtained from one or more acoustic sensors and multiple measured pollution levels of motor vehicles obtained from one or more pollution sensors, wherein each measured pollution level is associated with each audio sample of the multiple audio samples such that each measured pollution level is paired with each audio sample of the respective multiple audio samples based on the acquired data; and 
- wherein the processor is configured to output the estimated pollution level and/or the identifying information when the estimated pollution level is above a pollution threshold.
Upon updated search and consideration, the closest art remains identified in prior office actions: 
Noone et al., US PG Pub No 20180115751A1 Westire discloses connected street light with sound circuit and environmental monitoring as well as model such as neural network at a high level. Noone does not address particulars of said model and does not suggest a connection between audio/sound and exhaust pollution. This deficiency is not fairly cured by analogous art.
Remaining arts teach various functionalities of claimed subject matter but amounts to reconstruction of the novel concept: a trained model which pairs exhaust pollution with audio samples. Examiner notes in particular that pollution should not be interpreted as noise pollution, but is exhaust gas of a vehicle. Such a relationship has only been identified in disparate fields of endeavor such as identifying landscape issues or health determinations. Accordingly, a rendering of obviousness should not be maintained and claims should be allowed. Commensurate language is found reflected in corresponding independent claims 12 and 16. Remaining claims are allowable as depending from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          
	
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124